DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/09/2022 has been entered.  Claims 1-18 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 07/09/2022.
Claim Objections 
The claims are objected to because they include reference characters, such as "W", "C" and "L" as recited in claims 1, 4, 6, 10, 12 and 17 which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claims 1 and 6 are objected to because of the following informalities:
In claim 1, line 18, "where" appears to read "wherein";
In claim 6, line 3, "where" appears to read "wherein".
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hazard (US 4,859,184 A) in view of Swart (US 2021/0401090 A1).
Regarding claim 1, Hazard discloses a face shield (face shield 210; fig. 3; col. 3, ll. 18-20) comprising: 
a transparent sheet (transparent face shielding panel 212; fig. 3; col. 3, ll. 21-27) having first and second opposite side edges (two lateral side edges; see annotated fig. 3) spaced apart from one another a distance W along the transparent sheet (see annotated fig. 3) and first and second opposite end edges (bottom edge 218 being a first end edge and top edge 219 being a second end edge; fig. 3; col. 3, ll. 38-43); 
a strap component (straps 233, 235 and 228 together forming a strap component; fig. 3; col. 3, ll. 28-32, 44-50) including 
a flexible elongated strap (flexible strap 228; fig. 3; col. 3, ll. 44-50) adapted to be secured around a user's neck (adapted to fit around the wearer's neck; figs. 3, 5; col. 3, ll. 44-50); 
first and second support arms (rigid straps 233, 235; fig. 3; col. 3, ll. 28-32) disposed on the elongated strap (fig. 3; col. 3, ll. 44-50), with each support arm including an attaching section (see annotated fig. 3) and an arm section (see annotated fig. 3) separated by an intermediate transition region (a section between the attaching section and the arm section; see annotated fig. 3), with each of the support arms being secured to the elongated strap along a length of the attaching section (see annotated fig. 3) and up to and terminating at the transition region (see annotated fig. 3); and 
wherein the respective arm sections are secured to the transparent sheet at separate respective first and second spaced apart sheet locations by a securing means (see annotated fig. 3; col. 3, ll. 28-35) and wherein the transparent sheet is supported on the strap component exclusively at the transparent sheet locations (see annotated fig. 3; col. 3, ll. 28-35), and when the face shield is worn by a user, the elongated strap is secured around the user's neck (adapted to fit around the wearer's neck as addressed above; figs. 3, 5; col. 3, ll. 44-50), with the transparent sheet being supported on the user exclusively by the support arms (see fig. 5 and annotated fig. 3; col. 3, ll. 21-27) and where the arm sections are attached exclusively to the transparent sheet at the respective first and second transparent sheet locations (see annotated fig. 3).
Hazard does not explicitly disclose wherein the transparent sheet is flexible; and when the face shield is worn by a user, a bend is introduced into the transparent sheet.  However, Swart teaches a face shield (shield 110; figs. 1-3; para. 0028) comprising a transparent flexible sheet (a flexible and transparent shield 111; figs. 1-3; para. 0029).  Hazard and Swart are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the transparent sheet as disclosed by Hazard, with wherein the transparent sheet is flexible as taught by Swart, in order to provide flexibility for easy adjustment conforming to a user's face.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the transparent sheet as claimed to be flexible, in order to provide a pliable face shield for easy adjustment and better protection.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  By the combination of Hazard and Swart, the modified transparent sheet is flexible; and when the face shield is worn by a user, a bend is introduced into the flexible transparent sheet when the user curves the flexible transparent sheet between the two arm sections to conform a shape of the wearer's face for better protection against harmful substances.
Hazard does not explicitly disclose wherein the respective arm sections to the transparent sheet are secured to the transparent sheet by first and second fasteners.  However, Swart teaches wherein first and second support arms (two side legs 122; fig. 4; paras. 0030-0031) to the transparent sheet (shield 111; paras. 0030-0031) are secured to the transparent sheet by first and second fasteners (releasably connected by two fasteners 113; para. 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the securing means as disclosed by Hazard, with wherein the respective first and second support arms to the transparent sheet are secured to the transparent sheet by first and second fasteners as taught by Swart, in order to enable easy attachment, detachment, replacement and repositioning of the transparent sheet based on needs (Swart; para. 0030).
Regarding claim 2, Hazard and Swart, in combination, disclose the face shield of Claim 1.  Hazard does not disclose wherein the first fastener includes first and second fastener elements that form a hook and loop fastener mechanism and the second fastener includes third and fourth fastener elements that form a hook and loop fastener mechanism, wherein the second and fourth fastener elements are secured to the transparent sheet at the respective first and second sheet locations and wherein the first and third fastener elements are secured to the respective first and second arm sections of the support arms.  However, Swart teaches wherein the first fastener and the second fastener are hook and loop fasteners (para. 0030). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the first fastener and the second fastener, with wherein the first fastener and the second fastener are hook and loop fasteners as taught by Swart, in order to provide a suitable fastening means to enable easy attachment, detachment, replacement and repositioning of the transparent sheet based on needs (Swart; para. 0030).  By this configuration, the first fastener would include first and second fastener elements that form a hook and loop fastener mechanism and the second fastener would include third and fourth fastener elements that form a hook and loop fastener mechanism, wherein the second and fourth fastener elements are secured to the transparent sheet at the respective first and second sheet locations and wherein the first and third fastener elements are secured to the respective first and second arm sections of the support arms.
Regarding claim 3, Hazard and Swart, in combination, disclose the face shield of Claim 1, and Hazard further discloses wherein the first and second support arms are disposed on the elongated strap with the respective arm sections facing one another (see annotated fig. 3).
Regarding claim 4, Hazard and Swart, in combination, disclose the face shield of Claim 3, and Hazard further discloses wherein the first and second transparent sheet locations are spaced apart from one another along the sheet a distance C which is at least 0.3 times the distance W (see annotated fig. 3).
Regarding claim 5, Hazard and Swart, in combination, disclose the face shield of Claim 4, and Hazard further discloses wherein portions of each of the arm sections extend past a first edge of the elongated strap when the arm sections are positioned adjacent the elongated strap (extending past a first edge of the elongated strap toward the transparent sheet; see annotated fig. 3).
Regarding claim 6, Hazard and Swart, in combination, disclose the face shield of Claim 5, and Hazard further discloses wherein each of the arm sections has an arm section length L extending from the transition region to a distal end of the arm section (see annotated fig. 3).
Hazard does not explicitly disclose wherein the length L is at least 1.5 inches.  However, the support arms must be sufficiently long to be adapted to lay on the wearer's chest (col. 3, ll. 28-35), and the arm section length appears to be at least 1.5 inches in view of Figs. 3 and 5 of Hazard.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the arm section length, with wherein the length L is at least 1.5 inches, in order to keep the transparent shield apart from a user's face for a suitable distance when in use.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 7, Hazard and Swart, in combination, disclose the face shield of Claim 6, and Hazard further discloses wherein the arm section of the first support arm defines a first alignment edge (a bottom edge of the arm section; see annotated fig. 3) disposed adjacent the first sheet location (see annotated fig. 3) and wherein the arm section of the second support arm defines a second alignment edge (a bottom edge of the arm section; see annotated fig. 3) disposed adjacent a third fastener element (see annotated fig. 3) and wherein the first and second alignment edges are each disposed at an angle with respect to the elongated strap which is at least 10 degrees (when the face shield is in use; see annotated fig. 3).  As addressed for claim 1, by combination of Hazard and Swart, the modified face shield would have the first and second fasteners positioned at first and second sheet locations respectively.  Therefore, the first alignment edge would be disposed adjacent the first fastener including a first fastener element, and the second alignment edge would be disposed adjacent the second fastener including a third fastener element.
Hazard does not disclose wherein the first fastener includes first and second fastener elements and the second fastener includes third and fourth fastener elements, wherein the second and fourth fastener elements are secured to the transparent sheet at the respective first and second sheet locations and wherein the first and third fastener elements are secured to the respective arm sections of the support arms.  However, Swart teaches wherein the first fastener includes first and second fastener elements and the second fastener includes third and fourth fastener elements (the first fastener and the second fastener are hook and loop fasteners, therefore each including two fastener elements; para. 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the first fastener and the second fastener, with wherein the first fastener includes first and second fastener elements and the second fastener includes third and fourth fastener elements as taught by Swart, in order to provide a suitable fastening means to enable easy attachment, detachment, replacement and repositioning of the transparent sheet based on needs (Swart; para. 0030).  By this configuration, the first fastener would include first and second fastener elements that form a hook and loop fastener mechanism and the second fastener would include third and fourth fastener elements that form a hook and loop fastener mechanism, wherein the second and fourth fastener elements are secured to the transparent sheet at the respective first and second sheet locations and wherein the first and third fastener elements are secured to the respective first and second arm sections of the support arms.
Regarding claim 8, Hazard and Swart, in combination, disclose the face shield of Claim 7, and Hazard further discloses wherein the first sheet location is disposed on the transparent sheet adjacent a corner defined by the first side edge and the first end edge of the transparent sheet (see annotated fig. 3; col. 3, ll. 28-32) and the second sheet location is disposed on the transparent sheet adjacent a corner defined by the second side edge and first end edge of the transparent sheet (see annotated fig. 3; col. 3, ll. 28-32).  As addressed for claim 1, the first and second fasteners are positioned at the first and second sheet locations respectively.  Therefore, the first fastener including a second fastener element would be disposed on the transparent sheet adjacent a corner defined by the first side edge and the first end edge of the transparent sheet, and the second fastener including a fourth fastener element would be disposed on the transparent sheet adjacent a corner defined by the second side edge and first end edge of the transparent sheet.
Regarding claim 9, Hazard and Swart, in combination, disclose the face shield of Claim 8, and Hazard further discloses the face shield is configured such that when the transparent shield is secured to the first support arm and to the second support arm, the respective first and second alignment edges (bottom edges of the arm sections; annotated fig. 3) are substantially aligned with the first end edge of the transparent sheet (see annotated fig. 3).
Regarding claim 10, Hazard discloses a face shield (face shield 210; fig. 3; col. 3, ll. 18-20) comprising: 
a transparent sheet (transparent face shielding panel 212; fig. 3; col. 3, ll. 21-27) having first and second opposite side edges (two lateral side edges; see annotated fig. 3) spaced apart from one another a distance W along the transparent sheet (see annotated fig. 3) and first and second opposite end edges (bottom edge 218 being a first end edge and top edge 219 being a second end edge; fig. 3; col. 3, ll. 38-43); 
a strap component (straps 233, 235 and 228 together forming a strap component; fig. 3; col. 3, ll. 28-32, 44-50) including 
a flexible elongated strap (flexible strap 228; fig. 3; col. 3, ll. 44-50) adapted to be secured around a user's neck (adapted to fit around the wearer's neck; figs. 3, 5; col. 3, ll. 44-50); 
first and second support arms (rigid straps 233, 235; fig. 3; col. 3, ll. 28-32) disposed on the elongated strap (fig. 3; col. 3, ll. 44-50), with each support arm including an attaching section (see annotated fig. 3) and an arm section (see annotated fig. 3) separated by an intermediate transition region (a section between the attaching section and the arm section; see annotated fig. 3), with each of the support arms being secured to the elongated strap along a length of the attaching section (see annotated fig. 3) and up to and terminating at the transition region (see annotated fig. 3) and wherein each of the arm sections has an arm section length L extending from the transition region to the distal end of the arm section (see annotated fig. 3); and
wherein the arm sections are secured to the transparent sheet exclusively at separate respective first and second spaced apart sheet locations by a securing means when the face shield is worn by a user (see fig. 5 and annotated fig. 3; col. 3, ll. 28-35), with the flexible elongated strap being secured around the user's neck (see fig. 5 and annotated fig. 3; col. 3, ll. 44-50).
Hazard does not explicitly disclose where the length L is at least 1.5 inches.  However, the support arms must be sufficiently long to be adapted to lay on the wearer's chest (col. 3, ll. 28-35), and the arm section length appears to be at least 1.5 inches in view of Figs. 3 and 5 of Hazard.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the arm section length, where the length L is at least 1.5 inches, in order to keep the transparent shield apart from a user's face for a suitable distance when in use.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).
Hazard does not explicitly disclose wherein the transparent sheet is flexible.  However, Swart teaches a face shield (shield 110; figs. 1-3; para. 0028) comprising a transparent flexible sheet (a flexible and transparent shield 111; figs. 1-3; para. 0029).  Hazard and Swart are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the transparent sheet as disclosed by Hazard, with wherein the transparent sheet is flexible, in order to protect a user's face against harmful substances from a larger area and also provide flexibility for easy adjustment.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the transparent sheet as claimed to be flexible, in order to provide a pliable face shield for easy adjustment and better protection.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Hazard does not explicitly disclose wherein the arm sections are secured to the transparent sheet by first and second fasteners.  However, Swart teaches wherein first and second support arms (two side legs 122; fig. 4; paras. 0030-0031) to the transparent sheet (shield 111; paras. 0030-0031) are secured to the transparent sheet by first and second fasteners (releasably connected by two fasteners 113; para. 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the securing means as disclosed by Hazard, with wherein the respective first and second support arms to the transparent sheet are secured to the transparent sheet by first and second fasteners as taught by Swart, in order to enable easy attachment, detachment, replacement and repositioning of the transparent sheet based on needs (Swart; para. 0030).
Regarding claim 11, Hazard and Swart, in combination, disclose the face shield of Claim 10.  Hazard does not disclose wherein the first fastener includes first and second fastener elements that form a hook and loop fastener mechanism and the second fastener includes third and fourth fastener elements that form a hook and loop fastener mechanism, wherein the second and fourth fastener elements are secured to the transparent sheet at the respective first and second sheet locations and wherein the first and third fastener elements are secured to the respective first and second arm sections of the support arms.  However, Swart teaches wherein the first fastener and the second fastener are hook and loop fasteners (para. 0030). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the first fastener and the second fastener, with wherein the first fastener and the second fastener are hook and loop fasteners as taught by Swart, in order to provide a suitable fastening means to enable easy attachment, detachment, replacement and repositioning of the transparent sheet based on needs (Swart; para. 0030).  By this configuration, the first fastener would include first and second fastener elements that form a hook and loop fastener mechanism and the second fastener would include third and fourth fastener elements that form a hook and loop fastener mechanism, wherein the second and fourth fastener elements are secured to the transparent sheet at the respective first and second sheet locations and wherein the first and third fastener elements are secured to the respective first and second arm sections of the support arms.
Regarding claim 12, Hazard and Swart, in combination, disclose the face shield of Claim 10, and Hazard further discloses wherein the first and second support arms are disposed on the elongated strap with the respective arm sections facing one another (see annotated fig. 3) and wherein the first and second fasteners are spaced apart from one another along the transparent sheet a distance C, with the distance C being at least 0.3 times the distance W (see annotated fig. 3).
Hazard does not explicitly disclose wherein the arm sections operate to introduce a bend in the transparent sheet when the face shield is worn by a user.  However, by the combination of Hazard and Swart, the modified transparent sheet is flexible; and when the face shield is worn by a user, a bend is introduced into the flexible transparent sheet when the user curves the flexible transparent sheet between the two arm sections to conform a shape of the wearer's face for better protection against harmful substances. 
Regarding claim 13, Hazard and Swart, in combination, disclose the face shield of Claim 12, and Hazard further discloses wherein portions of each of the arm sections extend past a first edge of the elongated strap when the arm sections are positioned adjacent the elongated strap (extending past a first edge of the elongated strap toward the transparent sheet; see annotated fig. 3).
Regarding claim 14, Hazard and Swart, in combination, disclose the face shield of Claim 13, and Hazard further discloses wherein the arm section of the first support arm defines a first alignment edge (a bottom edge of the arm section; see annotated fig. 3) disposed adjacent the first sheet location (see annotated fig. 3) and wherein the arm section of the second support arm defines a second alignment edge (a bottom edge of the arm section; see annotated fig. 3) disposed adjacent a third fastener element (see annotated fig. 3) and wherein the first and second alignment edges are each disposed at an angle with respect to the elongated strap which is at least 10 degrees (when the face shield is in use; see annotated fig. 3).  As addressed for claim 1, by combination of Hazard and Swart, the modified face shield would have the first and second fasteners positioned at first and second sheet locations respectively.  Therefore, the first alignment edge would be disposed adjacent the first fastener including a first fastener element, and the second alignment edge would be disposed adjacent the second fastener including a third fastener element.
Hazard does not disclose wherein the first fastener includes first and second fastener elements and the second fastener includes third and fourth fastener elements, wherein the second and fourth fastener elements are secured to the transparent sheet at the respective first and second sheet locations and wherein the first and third fastener elements are secured to the respective arm sections of the support arms.  However, Swart teaches wherein the first fastener includes first and second fastener elements and the second fastener includes third and fourth fastener elements (the first fastener and the second fastener are hook and loop fasteners, therefore each including two fastener elements; para. 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the first fastener and the second fastener, with wherein the first fastener includes first and second fastener elements and the second fastener includes third and fourth fastener elements as taught by Swart, in order to provide a suitable fastening means to enable easy attachment, detachment, replacement and repositioning of the transparent sheet based on needs (Swart; para. 0030).  By this configuration, the first fastener would include first and second fastener elements that form a hook and loop fastener mechanism and the second fastener would include third and fourth fastener elements that form a hook and loop fastener mechanism, wherein the second and fourth fastener elements are secured to the transparent sheet at the respective first and second sheet locations and wherein the first and third fastener elements are secured to the respective first and second arm sections of the support arms.
Regarding claim 15, Hazard and Swart, in combination, disclose the face shield of Claim 14, and Hazard further discloses wherein the first sheet location is disposed on the transparent sheet adjacent a transparent sheet corner defined by the first side edge and the first end edge of the transparent sheet (see annotated fig. 3; col. 3, ll. 28-32) and the second sheet location is disposed on the transparent sheet adjacent a transparent sheet corner defined by the second side edge and first end edge of the transparent sheet (see annotated fig. 3; col. 3, ll. 28-32).  As addressed for claim 1, the first and second fasteners are positioned at the first and second sheet locations respectively.  Therefore, the first fastener including a second fastener element would be disposed on the transparent sheet adjacent a transparent sheet corner defined by the first side edge and the first end edge of the transparent sheet, and the second fastener including a fourth fastener element would be disposed on the transparent sheet adjacent a transparent sheet corner defined by the second side edge and first end edge of the transparent sheet.
Regarding claim 16, Hazard and Swart, in combination, disclose the face shield of Claim 15, and Hazard further discloses the face shield is configured such that when the shield component is secured to the first support arm and to the second support arm, the respective first and second alignment edges (bottom edges of the arm sections; annotated fig. 3) are substantially aligned with the first end edge of the transparent sheet (see annotated fig. 3).
Regarding claim 17, Hazard discloses a face shield (face shield 210; fig. 3; col. 3, ll. 18-20) comprising: 
a transparent sheet (transparent face shielding panel 212; fig. 3; col. 3, ll. 21-27) having first and second opposite side edges (two lateral side edges; see annotated fig. 3) spaced apart from one another a distance W along the transparent sheet (see annotated fig. 3) and first and second opposite end edges (bottom edge 218 being a first end edge and top edge 219 being a second end edge; fig. 3; col. 3, ll. 38-43); 
a strap component (straps 233, 235 and 228 together forming a strap component; fig. 3; col. 3, ll. 28-32, 44-50) including 
a flexible elongated strap (flexible strap 228; fig. 3; col. 3, ll. 44-50) adapted to be secured around a user's neck (adapted to fit around the wearer's neck; figs. 3, 5; col. 3, ll. 44-50); 
first and second support arms (rigid straps 233, 235; fig. 3; col. 3, ll. 28-32) disposed on the elongated strap (fig. 3; col. 3, ll. 44-50), with each support arm including an attaching section (see annotated fig. 3) and an arm section (see annotated fig. 3) separated by an intermediate transition region (a section between the attaching section and the arm section; see annotated fig. 3), with each of the support arms being secured to the elongated strap along a length of the attaching section (see annotated fig. 3) and up to and terminating at the transition region (see annotated fig. 3); and 
wherein the arm sections are secured to the transparent sheet at separate respective first and second spaced apart sheet locations by a securing means (see annotated fig. 3; col. 3, ll. 28-35), with a distance C between the first and second sheet locations along the transparent sheet being at least as great as 0.3 times the distance W (see annotated fig. 3) and when the face shield is worn by a user the arm sections are secured to the transparent sheet (see annotated fig. 3; col. 3, ll. 28-35), the elongated strap is secured around the user's neck (at least partially encircling a user's neck as addressed above; figs. 3, 5; col. 3, ll. 44-50) and the transparent sheet is supported on the user exclusively at the first and second spaced apart sheet locations by the arm sections (see fig. 5 and annotated fig. 3; col. 3, ll. 21-27).
Hazard does not explicitly disclose wherein the transparent sheet is flexible.  However, Swart teaches a face shield (shield 110; figs. 1-3; para. 0028) comprising a transparent flexible sheet (a flexible and transparent shield 111; figs. 1-3; para. 0029).  Hazard and Swart are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the transparent sheet as disclosed by Hazard, with wherein the transparent sheet is flexible, in order to be fitted with a user's face and also provide flexibility for adjustment.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the transparent sheet as claimed to be flexible as taught by Swart, in order to provide a pliable face shield for easy adjustment.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Hazard does not explicitly disclose wherein the respective first and second support arms to the transparent sheet are secured to the transparent sheet by first and second fasteners.  However, Swart teaches wherein first and second support arms (two side legs 122; fig. 4; paras. 0030-0031) to the transparent sheet (shield 111; paras. 0030-0031) are secured to the transparent sheet by first and second fasteners (releasably connected by two fasteners 113; para. 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the securing means as disclosed by Hazard, with wherein the respective first and second support arms to the transparent sheet are secured to the transparent sheet by first and second fasteners as taught by Swart, in order to enable easy attachment, detachment, replacement and repositioning of the transparent sheet based on needs (Swart; para. 0030).
Regarding claim 18, Hazard and Swart, in combination, disclose the face shield of Claim 17, and Hazard further discloses wherein the arm section of the first support arm defines a first alignment edge (a bottom edge of the arm section; see annotated fig. 3) disposed adjacent the first sheet location (see annotated fig. 3) and wherein the arm section of the second support arm defines a second alignment edge (a bottom edge of the arm section; see annotated fig. 3) disposed adjacent a third fastener element (see annotated fig. 3) and wherein the first and second alignment edges are each disposed at an angle with respect to the elongated strap which is at least 10 degrees (when the face shield is in use; see annotated fig. 3).  As addressed for claim 1, by combination of Hazard and Swart, the modified face shield would have the first and second fasteners positioned at first and second sheet locations respectively.  Therefore, the first alignment edge would be disposed adjacent the first fastener, and the second alignment edge would be disposed adjacent the second fastener.
Hazard does not explicitly disclose when the face shield is worn by a user, the arm sections operate to introduce a bend in the transparent sheet.  However, by the combination of Hazard and Swart, the modified transparent sheet is flexible; and when the face shield is worn by a user, a bend is introduced into the flexible transparent sheet when the user curves the flexible transparent sheet between the two arm sections to conform a shape of the wearer's face for better protection against harmful substances. 

    PNG
    media_image1.png
    529
    740
    media_image1.png
    Greyscale

Annotated Fig. 3 from US 4,859,184 A

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 07/09/2022 have been fully considered and addressed as follows.
Applicant remarks: With respect to claim objections, Applicant asserts Letters W, C and L refer to various distances and a distance is not an "element" and should not be enclosed by parenthesis.
Examiner's response: Examiner respectfully disagrees.  Per Oxford Languages, the term "element" has a definition "a part or aspect of something abstract, especially one that is essential or characteristic".  Therefore, a distance can be considered as an element.  In addition, the letters "W", "C" and "L" are depicted in the drawings and recited in the detailed description of the drawings.  Therefore, the letters should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims as required by MPEP § 608.01(m).
Applicant remarks: With respect to prior art rejections, Applicant asserts that Hazard discloses a rigid transparent sheet 212, lower edge 218 of sheet 212 will rest on the chest of the user; thus, sheet 212 will not be "supported on the user exclusively by the support arms" as recited in amended Claim 1.
Examiner's response: Examiner respectfully disagrees.  Applicant did not point out where Hazard discloses the transparent sheet is rigid; as a matter of fact, nowhere the "rigid" feature can be found in Hazard's disclosure.  Instead, Hazard has indicated that transparent sheet is flexible in another two embodiments as shown in Fig. 1 (col. 2, ll. 19-23) and Fig. 6 (col. 4, ll. 16-24); and one of ordinary skill of the art would glimpse from other embodiments of the same invention.  In addition, Fig. 5 clearly shows that transparent shield 212 is exclusively supported by arm sections 214 and does not rest on the chest of the user.
Applicant remarks: With respect to prior art rejections, Applicant asserts that setting an arm section length L of at least 1.5 inches is improper hindsight reconstruction of the instant invention.
Examiner's response: Examiner respectfully disagrees.  As discussed in the previous Office Action and the current Office Action, the support arms 233 and 235 of Hazard are adapted to support the transparent shield in front of and spaced outwardly from the wear's face, the support arms are sufficiently long to be adapted to lay on the wearer's chest in view of Figs. 3 and 5 of Hazard.  With this in mind, it would have been obvious to one of ordinary skill in the art to have configured the length of the arm sections to be at least 1.5 inches.  In addition, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732